Citation Nr: 0628793	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  99-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an effective date earlier than July 21, 1998 
for the grant of nonservice-connected pension benefits, based 
on clear and unmistakable error in a December 3, 1998 rating 
decision.


REPRESENTATION

Appellant represented by:	Robert Kampfer, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel
INTRODUCTION

The veteran had active service from March 1968 to March 1970, 
and from February 1980 to September 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, 
Montana, which denied an effective date earlier than July 21, 
1998 for the grant of nonservice-connected pension benefits.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in June 2005.  A transcript of his hearing 
has been associated with the claims folder.  The Board also 
notes that the instant issue was remanded to the RO in August 
2005 for additional action.  The case was returned to the 
Board for appellate consideration in June 2006.


FINDINGS OF FACT

1.  The VA Form 21-526, Veteran's Application for 
Compensation or Pension,  submitted by the veteran in August 
1995 did not include information which would allow 
adjudication of a nonservice-connected pension claim.

2.  The veteran's claim for pension, consisting of VA Form 
21-527, Income - Net Worth and Employment Statement, was 
received by the RO on July 21, 1998.

3.  The veteran has not sufficiently supported his allegation 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied at the time of the December 
1998 rating decision.





CONCLUSIONS OF LAW

1.    The RO's determination of a July 21, 1998 effective 
date for nonservice-connected pension in the rating decision 
of December 1998 was not clearly and unmistakably erroneous.  
38 C.F.R. § 3.105 (2005).

2.  An effective date earlier than July 21, 1998 for the 
grant of nonservice-connected pension is not assignable.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1(r), 3.151, 3.155, 3.156, 
3.400(q)(ii), (r) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's request for an earlier 
effective date was received in March 2001, after the 
enactment of the VCAA.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

The Board notes that a VCAA letter dated in March 2004 
instructed the veteran regarding the law pertaining to his 
claim and indicated the evidence necessary to support the 
claim.  The letter indicated that VA would make reasonable 
efforts to help the appellant obtain evidence supportive of 
his claim.  Thereafter, the veteran's claim was readjudicated 
and a supplemental statement of the case was issued in April 
2004.

In sum, the Board thus concludes that VA has complied with the 
notice requirements of the VCAA and the implementing 
regulations in this case.  

Factual Background

The veteran submitted a VA Form 21-526, Application for 
Compensation or Pension, in August 1995.  He indicated that 
he sought compensation for post-traumatic stress disorder 
(PTSD).  Items 33 through 41 on the form note that such 
information should be completed only if the veteran is 
applying for nonservice-connected pension.  The veteran did 
not fill out these portions of the form.  On the original 
form which exists in the claims folder, these portions are 
crossed out in black ink.

In October 1995, the RO wrote to the veteran and indicated 
that his claim of entitlement to service connection for PTSD 
was denied because the veteran did not submit requested 
information.  The veteran did not dispute this determination.  

In July 1998, the veteran submitted VA Form 21-527, 
pertaining to his net worth.  He indicated that he had last 
worked in March 1997 and that he was disabled as a result of 
alcoholism.  In response to that submission, the RO issued a 
rating decision in December 1998, granting nonservice-
connected pension, effective July 21, 1998, the date of 
receipt of the VA Form 21-527.  The veteran did not appeal 
the December 1998 rating decision.

A March 2001 letter from the veteran's representative 
indicates the veteran's belief that he was entitled to an 
effective date of August 17, 1995 for pension, based upon the 
submission of his VA Form 21-526 on that date.

Analysis

The veteran contends that the August 17, 1995 application 
should have been construed as a claim for compensation and 
pension.  His representative asserts that the veteran left 
the portions of the VA Form 21-526 pertaining to income and 
assets blank because he had none.  He also argues that there 
was evidence at that time that the veteran was unable to 
work, providing a prima facie basis for pension in the event 
that the claim of entitlement to service connection was 
denied.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The rating decision at issue here, promulgated in December 
1998, pertained to the veteran's claim of entitlement to 
nonservice-connected pension.  The RO granted that claim and 
established the effective date as July 21, 1998, the date of 
receipt of the veterans VA Form 21-527.  

Having carefully reviewed the evidence pertaining to the 
veteran's claim, the Board concludes that an effective date 
earlier than July 21, 1998 for the grant of nonservice-
connected pension is not warranted.  

With regard to the veteran's argument that his August 1995 
claim should have been construed as one for pension as well 
as compensation, it is well established that VA has an 
obligation to interpret claims liberally.  See Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996).  However, the record 
clearly shows that the focus of the claim in 1995 was 
entitlement to service connection for PTSD.  As noted above, 
the veteran did not supply the information necessary to 
indicate that he sought pension based on his income.  While 
there is some dispute as to when the sections pertaining to 
income and assets were crossed out and by whom, the fact 
remains that the veteran failed to supply the income and 
asset information that would clearly indicate his intent to 
apply for nonservice-connected pension.  Thus, absent such 
evidence or communication demonstrating an intent to seek 
nonservice-connected pension, the Board has determined that 
the record is insufficient to establish a claim for pension 
earlier than July 1998.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998); Buckley v. West, 12 Vet. App. 76, 82-83 
(1998); Suttman v. Brown, 5 Vet. App. 127, 132 (1993); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  

Furthermore, the applicable regulation, 38 C.F.R. § 3.151, 
states that a claim for pension may be considered as a claim 
for compensation.  It is not mandatory for the RO to consider 
a claim as seeking both benefits.  See Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), quoting from Willis v. Brown, 6 Vet. 
App. 433, 435 (1994) that the operative word "may" in a 
regulation clearly indicates discretion.  See also Malone v. 
Gober, 10 Vet. App. 539, 544 (1997) holding that the use of 
the word "may" connotes complete unfettered discretion and 
noting with approval Corey v. Derwinski, 3 Vet. App. 231, 235 
(1992) and Scott v. Brown, 7 Vet. App. 184 (1994) regarding 
the use of the term "may" in 38 C.F.R. § 3.109.  The 
veteran's claim in August 1995 offers no plausible basis from 
a liberal reading to construe it as a claim for nonservice-
connected pension.

Inasmuch as the veteran has failed to establish, without 
debate, that the correct facts, as they were then known, were 
not before the RO; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decision would have been different, the Board 
must conclude that clear and unmistakable error in the 
December 1998 rating decision, as contended, has not been 
established.  See 38 C.F.R. § 3.105(a); Fugo, 6 Vet. App. at 
43-44; Russell, 3 Vet. App. 331-314. 

As noted above, previous determinations that are final and 
binding will be accepted as correct in the absence of clear 
and unmistakable error.  The veteran did not appeal the RO's 
December 1998 rating decision which established nonservice-
connected pension and determined that an effective date of 
July 21, 1998 was appropriate.  As the Board has found that 
clear and unmistakable error has not been established in the 
December 1998 rating decision, there is no basis upon which 
to assign an effective date earlier than July 21, 1998 for 
the grant of nonservice-connected pension benefits.


ORDER


As there is no CUE in the December 1998 rating decision 
establishing entitlement to nonservice-connected pension and 
determining an effective date of July 21, 1998, the appeal is 
denied.

Entitlement to an effective date earlier than July 21, 1998 
for the grant of nonservice-connected pension is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


